Citation Nr: 9918979	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  94-29 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for service-connected 
anxiety disorder, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a March 1993 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Colombia, South 
Carolina, which denied the claim for an increased evaluation 
for service-connected anxiety disorder, then rated 10 percent 
disabling.  A notice of disagreement was submitted in March 
1993, and a statement of the case was issued that June.  The 
veteran submitted a substantive appeal in September 1993.  
The Board remanded the case for further development in 
January 1997.  By rating action of March 1998, the RO 
assigned an increased evaluation of 30 percent, effective 
from September 1992.  Thereafter, the case was returned to 
the Board and in September 1998, the matter was remanded a 
second time for additional development.  That having been 
accomplished, the case was returned to the Board.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the appellant's appeal has been obtained by the RO.

2.  The veteran's service-connected anxiety disorder has 
produced difficulty in establishing and maintaining effective 
work and social relationships, and considerable impairment of 
the ability to establish or maintain effective or favorable 
relationships with people.


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent for anxiety 
disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.103(a), 4.7; 38 C.F.R. § 4.132, 
Diagnostic Code 9400 (effective prior to November 7, 1996); 
38 C.F.R. § 4.130, Diagnostic Code 9400 (effective as of 
November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On the veteran's service separation examination report, it 
was noted that he had suffered from nervousness for two years 
and was not treated for that condition.  A diagnosis of mild 
anxiety was reported.  Service connection for anxiety was 
established by rating action of February 1946, and a 
noncompensable rating was assigned.  

Records of treatment the veteran received in the 1960s at 
Windsor Hospital, show that he was diagnosed to have paranoid 
personality with mood depression, personality disorders, and 
anxiety reaction.  VA records dated in 1979 reflect treatment 
for depression, anxiety, transient situational disturbance, 
adjustment reaction to adult life, and personality disorder.  
The veteran was diagnosed to have a personality disorder on 
VA examination of December 1979, and anxiety disorder was 
diagnosed on VA examination of June 1983.  

By rating action of July 1983, the RO assigned a compensable 
rating of 10 percent for service-connected anxiety disorder, 
effective from May 1983.  As indicated in the Introduction to 
this decision, this 10 percent rating remained in effect 
until a March 1998 rating action, when a 30 percent 
evaluation was assigned.  This increased rating was made 
effective from September 1992.  

In connection with the veteran's current appeal, records 
dated in September 1992 were obtained.  These reflect the 
treatment and diagnoses of chronic mild depression, 
adjustment disorder with depressed mood secondary to medical 
illness, and dysthymia.  Mild dysthymic disorder was noted in 
June 1992.  When examined in November 1992, the VA examiner 
diagnosed the veteran with anxiety disorder without panic 
attacks and dysthymic disorder.  

The veteran was hospitalized in July 1993.  The psychological 
evaluation showed a mild dementia of an unknown etiology. 

When examined in August 1993, the VA examiner reported the 
following: oriented to time, person and place; knew the names 
of the president and vice president and did not know his 
senators; appeared mentally alert; difficulty remembering 
three objects, and did remember two out of the three of them 
over five minutes; trouble with serial sevens; denied unusual 
thinking, hallucinations, and there was no evidence of 
delusions; and judgment and insight appeared good.  The 
examiner reported impressions of mild dementia, together with 
depression and anxiety by history.  The examiner commented 
that the veteran seemed to be the same as he did when 
examined in 1992.  He appeared to have symptoms of anxiety 
such as neurodermatitis, headaches and the inability to 
tolerate frustrations.  The veteran complained of anxiety in 
a vague way.  Psychological testing indicated mild dementia.  
The examiner determined that the veteran was mildly disabled 
due to his psychiatric disorder, and that he was capable of 
managing his own funds.  

VA treatment records dated in November 1993, show that the 
veteran had problems with obsessive scratching.  In December 
1993, the veteran reported feeling worse when he ran out of 
medications.  He reported problems with increased depression, 
irritation and feelings of being overwhelmed with daily 
problems, decreased energy and increased anger.

In December 1993, the veteran testified that he had not been 
employed since 1960, and that he had been receiving Social 
Security Administration (SSA) disability benefits since 1962 
or 1963.  He is under a VA physician's care, and takes 
medication for arthritis as well as Nortriptyline for his 
nerves.  He reported his last hospitalization was in July and 
that he left on his own after two weeks.  He noted that he 
saw a social worker.  He sees a psychologist on a weekly 
basis.  He testified that he is able to handle his financial 
affairs, cook and go out for food.  He further noted that he 
could take care of himself at times when his legs do not 
swell, and that he does not feel jittery, upset depressed or 
angry.  Usually, he can drive, but did not that day due to 
his nerves.  He does not have any family or close friends in 
his local area, and does not involved in any type of social 
relationships, church groups or other organizations.  His 
sister, who is aware of his condition, writes him with advice 
about taking vitamins.  The veteran mentioned the following 
regarding his daily activities: watching television; 
everything becomes erratic and all of a sudden will fall 
asleep for 10 or 15 minutes and then get up; experiences 
trouble sleeping at night, and gets up around 3 o'clock in 
the morning, sweating and sometimes jittery; and leans 
against the sink to shave, and uses a fisherman's chair in 
the bathtub due to dizziness.  When he is nervous, his eye 
twitches.  He has to write down information he needs for 
keeping appointments and shopping.  He used to go swimming to 
clear his mind and tended to his houseplants, but he no 
longer does those things since he lives in an apartment.  
When he lived in Florida, he was not far from the ocean but 
did not go there.  He thought about the war a lot more than 
he used to.  During the hearing, he indicated that he was 
having a tension headache.

Records show that in August 1994, the veteran was treated for 
dysthymia, and mixed personality disorder.  

Another personal hearing was conducted in September 1994.  It 
was contended that the veteran stopped working around 1960 
due to his nervous disorder and heart complications.  The 
veteran noted that at that time, he was being treated for his 
heart and nervous condition.  He is able to manage his 
personal financial affairs and care for himself with regard 
to shopping and cooking.  He can drive his car short 
distances.  He was not involved in social groups and church 
organizations, and has had no social outlets since he moved.  
He does talk a bit with his neighbor when he gets the mail, 
and does not have any hobbies.  He can keep his appointments.  
He mostly worked as a mechanic and had not worked since 
moving.  He occupies his time by playing solitaire, watching 
television and getting his mail.  His problems with his war 
experience arose when he heard of events in Haiti, and he 
thinks a lot about World War II when it is discussed on 
television.  Every now and then he has nightmares.  

A VA examination was conducted in October 1997, and the 
examiner noted the following findings: haggard in appearance, 
and looked malnourished but was cooperative, talked clearly 
and coherently; depressed mood; denied suicidal or homicidal 
ideations; admitted to being nervous, tense and restless; has 
problems sleeping at night; appropriate affect; denied 
delusions or hallucinations; oriented as to place and person 
but not time; could only subtract serial of seven from one 
hundred and could not subtract seven from ninety-three; 
answered Carter and Ford when asked about past presidents in 
office before Clinton; patchy memory for recent and remote 
events; average intellectual function; and fair insight and 
judgment.  The examiner determined that the veteran was 
capable of managing his benefit payment in his own best 
interest.  The examiner diagnosed generalized anxiety 
disorder with depression and history of mild dementia.  He 
was assigned a Global Assessment Function (GAF) score of 40, 
current and past.  The examiner further noted that the signs 
and symptoms of his anxiety disorder with depression were not 
the cause of his nonservice-connected dementia, and that he 
had signs and symptoms of gradual dementia.  

Another examination of the veteran was conducted in October 
1998.  The examiner noted that the veteran's son took him to 
the examination since the veteran can only drive short 
distances.  The examiner observed that the veteran was 
dressed and groomed in a careless manner, and that he walked 
into the examination room with the help of a walker.  The 
examiner indicated that the veteran was cooperative for the 
interview, but irritable.  He did not speak spontaneously, 
but answered the questions.  At times the answers were 
tangential, but his speech was coherent and relevant.  
Delusional thinking was not expressed.  Regarding 
intellectual function, the following was noted: knew his date 
of birth; only recalled the last four digits of his Social 
Security number; knew that it was the fall, but stated that 
the month was November; knew the answer to three times five; 
could only complete the first subtraction for serial sevens; 
knew Clinton was president, but thought the previous one was 
Reagan and did not recognize Bush even when the examiner 
mentioned he was in office before Clinton; could remember two 
out of three objects after three minutes; and knew the name 
of the hospital.  His mood was on the depressed side, without 
psychomotor retardation.  He did exhibit some anxiety when he 
had difficulty coming up with the correct answer to the 
question.  

The examiner noted that the veteran lived alone, and that his 
children live ten or eleven miles away and see him once a 
week.  He can drive short distances and does his own 
shopping.  At times his children help him with his shopping.  
He cooks his meals and takes care of his needs.  He watches 
television, but has little interest in it.  He does not 
socialize or have any friends, and he does not have any 
hobbies.  

The examiner assigned a GAF of 55 to 60.  The examiner noted 
that consideration was given to the veteran's age and his 
ability to live independently, as well as the fact that the 
veteran does not socialize and does not have any hobbies or 
interests.  

Regarding the question posed in the September 1998 remand 
regarding making a distinction between the veteran's dementia 
and his service-connected anxiety disorder.  The examiner 
noted that it was difficult to do since mild dementia is 
often accompanied by generalized anxiety.  The organicity 
could be classified as borderline between decrease of skills 
due to age and mild dementia.  The examiner estimated that 
the veteran would be classified as mildly demented.  
Independent of mild dementia, the examiner noted there was no 
question that the lack of adjustment in the veteran was also 
partly due to his anxiety that he has demonstrated throughout 
the years, mostly by frustration and difficulty relating to 
people.  The examiner determined that half of the disability 
was due to the service-connected anxiety disorder and half to 
his mild organicity.  He considered the veteran to be 
competent to handle his funds.  The diagnosis was generalized 
anxiety disorder and mild dementia.

Legal Analysis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

Service connection is currently in effect for anxiety 
disorder, rated 30 percent disabling under the provisions of 
38 C.F.R. Part 4, Diagnostic Code 9400 (1998).  As noted in 
the Board's January 1997 remand, amendments were made to the 
rating criteria used to evaluate the service-connected 
disability at issue, and those amendments took effect in 
early November 1996.  The Court has stated that where the law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990). 

In this case, the RO has considered the old and new criteria 
in evaluating the veteran's claim.  The Board will do 
likewise. 

Under the applicable criteria in effect since November 1996, 
38 C.F.R. § 4.130 Diagnostic Code 9400, a 30 percent 
evaluation is assigned when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is assigned when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

The records show the veteran suffers from mild dementia and 
anxiety, and has been diagnosed with other psychiatric 
disorders.  Nevertheless, the record documents that the 
veteran has very little, if any, social contact.  Moreover, 
it was noted on recent examination that the veteran's lack of 
adjustment, as reflected by his difficulty in relating to 
people, was without question due in part to his anxiety, and 
was independent of his dementia.  This, in the Board's view, 
is satisfactory evidence of difficulty in establishing and 
maintaining effective work and social relationships, as 
contemplated by a 50 percent rating under Diagnostic Code 
9400.  

It must also be noted, however, that the veteran has 
maintained his relationships with his children, and the 
evidence does not reveal that the veteran has exhibited 
suicidal ideation; illogical, obscure, or irrelevant speech; 
near continuous panic or depression; impaired impulse 
control; or spatial disorientation.  Therefore, the degree of 
impairment solely related to the service-connected anxiety 
would not meet the criteria for a 70 percent rating.  

Since the Board is holding that an increased 50 percent 
rating is warranted for the veteran's psychiatric impairment 
under the new criteria, no useful purpose would be served, at 
this time, by considering whether the disability would 
warrant anything less than a 50 percent rating under the old 
criteria.  In any future evaluation, however, consideration 
would only be given to the criteria in effect on and after 
November 7, 1996.  

Under the old criteria as in effect prior to November 1996, a 
50 percent rating is warranted when the ability to establish 
or maintain effective or favorable relationships with people 
is considerably impaired.  By reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is warranted when there is 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

For the reasons previously set out in explaining why a 50 
percent rating is warranted for the veteran's psychiatric 
impairment under the criteria in effect after November 1996, 
one may also conclude that the veteran's disability is shown 
to be productive of considerable social and industrial 
impairment as contemplated by the criteria in effect prior to 
November 1996.  The record does show, however, that the 
veteran was cooperative when interviewed in connection with 
his examinations, and his speech was described as coherent 
and relevant.  There was also no expression of delusional 
thinking exhibited, and the veteran is still able to drive 
short distances, do his own shopping and cook his meals.  In 
fact, half of any relevant impairment was ascribed by the 
veteran's examining physician, to the veteran's non-service 
connected dementia.  Under these circumstances, it is the 
Board's conclusion that the current disability picture does 
not approximate the criteria contemplated by a 70 percent 
rating under Diagnostic Code 9400, as in effect prior to 
November 1996.  

For the reasons set forth above, it is the Board's conclusion 
that the evidence in this case supports an increased rating 
to 50 percent, but no more, for the veteran's anxiety 
disorder. 
 

ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, an increased 50 percent evaluation for 
anxiety disorder is granted.  


		
	M. E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

 

